OSBORNE, Judge
(dissenting).
WELCOME BACK LITTLE BLACK BAG
After the 1966 Legislature enacted a New Corrupt Practices Act, it appeared the little black bag that historically made its appearance on the eve of every Kentucky election might be a thing of the past, like the butter mold and spinning wheel. With today’s opinion, this court has rescued the little black bag from the antique collector and restored it to a new, active life in the political affairs of this state. The effect of today’s opinion is to again hold that a voter and taxpayer has no standing in court to question the right of one who has attained public office by gross violations of the Corrupt Practices Act. We still adhere to the dogma that the private citizen should not meddle in the affairs of the professional politician. To permit the amateurish citizen to question the activities of the professional could prove embarrassing, time-consuming, expensive and generally a nuisance. So, by today’s opinion we correct what was an obvious mistake made by an ill-advised and ill-informed Legislature, by holding that the only right the citizen has under KRS 123.005 etc., is to file an injunction suit to require a thing to be done on a date when it was not done. Since it is obvious the thing can never be done on the date it was not done, then the right to file such suit is a joke and a mockery.1 We are singing the second refrain of an old song. You sued the wrong man; you sued too late; you sued in the wrong court and you brought the wrong kind of action. Use any excuse, just don’t let him win.
A condensed history of the matters that lay in the background of today’s opinion is as follows:
' In 1916, the Legislature of this state enacted our first Corrupt Practices Act. By its terms, this Act,
1. Prohibited corporations from making political contributions.
2. Prohibited bribes in the forms of political contributions.
3. Prohibited candidates from selling powers of office in the form of political promises made in exchange for contributions.
4. Limited the amount a candidate could spend and the manner of making expenditures in seeking public office.
5. Required the candidate for public office to file an account for expenditures made in seeking the office along with a statement of contributions received by him.
The Act provided deadlines when the filings were to be made and required, “no office or board authorized to issue a certificate of nomination or election shall issue a certificate of nomination to any person until he has filed the statements required. * * * ” The Act also provided criminal penalties for the failure to file the reports and other violations.
*631As would be expected, it was not long before this Act came before the courts. At the regular election, November 6, 1917, M. S. Saylor and Z. R. Colwell were candidates for Justice of the Peace in Leslie County. Saylor did not file a statement of election expenses in the time required by the statute. The election commissioners, in compliance with the Act, refused to issue to him a certificate of election. He brought suit to require the commissioners, to issue the certificate and received a judgment in his favor. This court affirmed holding that the time requirements for filing a statement of expenses under the Act were directory and not mandatory, therefore, Mr. Saylor was quite justified in ignoring the Act and making no filing until the election was long over. This was the first crippling blow dealt the Act by this court. See Sparkman v. Saylor, 180 Ky. 263, 202 S.W. 649.
The next serious blow came in Dietz, et al. v. Zimmer, et al., 231 Ky. 546, 21 S.W.2d 999. Here, this court held that a private citizen has no standing to challenge the rights of a candidate to public office even though he has violated every rule in the book. Not only did the court summarily dismiss the citizen’s claim of a right to challenge an election, it refused to indicate what could be done about the situation. In the course of its opinion, the court said, “neither is it necessary at this time to indicate the remedy that may be available if the candidates were held to be guilty of a violation of the law.” Concerning the right of a citizen to maintain such suit, the court said, “the appellees” (citizens and taxpayers) “are not interested or concerned in anything embraced within the provisions of the statute.”
After the decision in the Dietz case, there was nothing left of the 1916 Act but the criminal sanctions which were never applied. I have not found a case where a candidate has been indicted and tried for violation of the 1916 Corrupt Practices Act. Prosecutors in this state just do not seem to relish the job of prosecuting successful candidates for a little healthy cheating during the election.
There were many cases decided by this court between 1916 and 1966 interpreting and applying the 1916 Act. When these cases are examined, it becomes obvious the court is attempting in each case to uphold the man who got the most votes in the ballot box without a great concern as to how he got them there. The Act was gradually weakened by successive judicial interpretations until in the end it had no effect whatsoever in the regulation and conduct of elections. Matters became so serious that the Legislative Research Commission, in 1965, issued a Research Report #28 on the legislative history of the Corrupt Practices Act. In this report, this Commission states: “The Kentucky Corrupt Practices Act is extinct.” The Report makes several recommendations, one of which is the law should require, “complete financial reports both before and after elections at a specified time. This requirement should be strictly enforced.” (Emphasis added.) Legislative Research Report #28, at page 14.
At its 1966 session, the Legislature did just what the Research Commission recommended, it enacted an entirely new Corrupt Practices Act, KRS 123.005 to KRS 123.992. This new Act created an independent agency of the state government known as the Kentucky Registry of Election Finance that provides for the selection of a five-member board and the hiring of professional help. The Registry is given board powers to enforce the Act, including the right to adopt administrative regulations, to hold hearings and the power of subpoena, KRS 123.060.
After sharply limiting the method of making and receiving campaign contributions, the Act provides:
“(1) Each candidate in an election shall appoint one campaign treasurer and shall designate a campaign depository on or before the date of public announcement of his candidacy or on the date he *632files as a candidate, whichever is sooner. The candidate may appoint himself or any other registered voter in Kentucky as his campaign treasurer and may designate any bank authorized by law to transact business in Kentucky as his campaign depository. The candidate shall file the name and address of the campaign treasurer and the campaign depository with the registry, and his qualification shall not be complete until he has met this requirement.” (Emphasis added.)
It will be noted that the qualifications of a candidate are not complete until he has met the provisions of this section. In a primary election, this section must be read in conjunction with KRS 119.050, which is entitled, Qualifications for nomination; form of nomination papers. This section provides the form and content of papers which must be filed with the county court clerk or the secretary of state, as the case may be. It limits the right of the candidate to have a name printed upon the ballot to only those who have complied with its terms. “When so filed with the proper officer, and upon payment of the fees provided in KRS 119.250 the officer shall have the candidate’s name printed upon the ballot according to the provisions of this chapter.” When these facts are considered together, it becomes as plain as can be that a candidate has not completed his qualifications under KRS 119.050 until he has complied with KRS 123.070(1).
The Legislature, being fully informed as to how this court has emasculated the 1916 Act and conscious of the fact that officials are not prone to prosecute those who violate election laws, placed the following provisions in the penalty section of the Act.
“KRS 123.991(2) The nomination for, or election to, an office of any candidate who violates any provision of KRS 123.-005 or 123.051 to 123.101, or whose campaign treasurer or any deputy campaign treasurer violates a provision of KRS 123.005 or 123.051 to 123.101, with such candidate’s knowledge, shall be void, and the office or candidacy shall be filled as provided by law for the filling of a vacancy. * * * KRS 123.991(4) Any registered voter may sue for injunctive relief to compel compliance with the provisions of KRS 123.005 or 123.051 to 123.-101.” (Emphasis added.)
The action taken this day by the maj ority of this court will, in my opinion emasculate this Act the same as was done to the Act of 1916. There is no reason that I know to place the narrow, technical, restrictive construction upon this Act as is done in the majority opinion.2 The Act provides that any registered voter may sue for injunctive relief to compel compliance with its provisions. One of its provisions is that the nomination of any candidate who fails to make filings as required by the Act is “void.” Why the court refuses to enforce this, I know not. The most logical suit to be brought is one against the county court clerk to prevent the name from going upon the ballot, just what appellant instituted.
The League of Women Voters worked hard to get this legislation passed. They held meetings over the state and packed the galleries of the Legislature when the Act was under consideration. It was their sincere hope that elections in Kentucky could be policed and cleaned up. After today’s opinion I can only observe, “better luck next time, girls.”
The election season is approaching. The political bite is on and the little black bag is being filled for the coming event. These facts are observed in an editorial in The Marshall Courier.
*633“The recent news from the Associated Press how the Republican administration in Kentucky twists the economic arm of firms doing business with them in order to get donations for their party isn’t as strange as everyone seems to think. All administrations have been doing this for decades * * * and will continue for more decades. What is really strange, is the thought that after taxes * * * where in the world can a business find enough cash to call it a donation ?” Editorial, The Marshall Courier, October 9, 1969.
Someday the man in the street, who is given the dubious honor of fighting the wars and paying the taxes to support this government of ours will also be given the right to legally question the acts of its officials. What’s wrong with a citizen and taxpayer questioning the right of a man to steal a public office? What’s wrong with a citizen’s right to question government officials concerning kickbacks, corrupt contracts, bloated expense accounts, etc. ? Our opinion today is a serious stumbling block along the road to the day citizens will enjoy these rights, but it is not final, there will be another fight another day. In the meantime, we can all ponder why the college student is not satisfied with things the way they are.
For the foregoing reasons, I dissent.
Welcome back little black bag; smiling, serene, with your bloated sides, you won a round today, but your days are numbered!

. The majority opinion admits that this . may be an illusory right. An illusory right is one that does not exist. This one does not.


. The initial construction of any statute is largely a policy matter. As this is the first time we have considered these sections, we have broad latitude in determining what the legislature intended. I can’t help but wonder what the outcome would be if a salary increase for the members of the court was in issue and dependent upon a broad construction of the Act. See Matthews v. Allen, Ky., 360 S.W.2d 135.